—Order and judgment (one paper), Supreme Court, New York County (Ira Gammerman, J.), entered July 13, 1999, after a nonjury trial, in favor of defendant buyer and against plaintiff seller on their respective claims for declaratory and money relief with respect to a contract for the sale of certain contract rights to real property, unanimously affirmed, with costs.
The correspondence between plaintiff and another prospective buyer of the subject contract rights is sufficient to support the trial court’s finding that the representations made by plaintiff in the parties’ agreement, that he had no “agreements, *32contracts or understandings (verbal or written) with any person, firm or entity affecting the Property”, were misleading, and, as such, constituted grounds for defendant to cancel the agreement. Concur — Sullivan, J. P., Rosenberger, Lerner, Rubin and Andrias, JJ.